       Case 1:20-cv-01068-LY Document 15 Filed 12/22/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

JAVIER AMBLER, SR., and MARITZA                   §
AMBLER, individually, on behalf of all            §
wrongful death beneficiaries of JAVIER            §
AMBLER, II, on behalf of the ESTATE               §
OF JAVEIR AMBLER, II, and as next                 §
friends of J.R.A., a minor child; and             §        Civil Action No. 1:20-cv-1068-LY
MICHELE BEITIA, as next friend of                 §
J.A.A., a minor child,                            §
                                                  §
                                 Plaintiffs,      §
                                                  §
v.                                                §
                                                  §
WILLIAMSON COUNTY, TEXAS                          §
                                                  §
                                Defendant.        §



PLAINTIFFS’ UNOPPOSED MOTION FOR LEAVE TO EXTEND PAGE LIMIT
  IN RESPONSE TO DEFENDANT WILLIAMSON COUNTY’S MOTION TO
                          DISMISS

        Plaintiffs respectfully request leave of Court to file a response to Defendant

Williamson County’s motion to dismiss in excess of the Court’s page limit. Plaintiffs seek

leave of Court to file a response with text that (exclusive of caption, signatures, certificates,

and exhibits) shall not exceed 28 pages. Defendants are unopposed.

        The Court’s default page limit for a response to dispositive motions is 20 pages.

W.D. TEX. CV-7-1(e)(3). Defendant Williamson County filed a motion to dismiss pursuant

to Rule 56. Doc. 13. Plaintiffs believe the Court will benefit from discussion of the record

and the applicable legal authorities that will slightly exceed the default page limit, in this

case where the Plaintiffs allege multiple complex claims.
      Case 1:20-cv-01068-LY Document 15 Filed 12/22/20 Page 2 of 3




       To the extent necessary, the Plaintiffs respectfully move for leave to file a response

in opposition to Defendant Williamson County’s motion to dismiss not more than 28 pages

in length, excluding the caption, signature block, required certificates, and accompanying

documents. Doc. 13.


Respectfully submitted:

 EDWARDS LAW                         Ben Crump (pro hac pending)
 1101 East 11th Street               (Washington, D.C. Bar No. 1552623)
 Tel. 512-623-7727                   Ben Crump Law
 Fax. 512-623-7729                   717 D Street N.W., Suite 310
                                     Washington, D.C. 20004
 By /s/ Jeff Edwards                 Phone: 800-859-9999
 JEFF EDWARDS                        Fax: 800-770-3444
 State Bar No. 24014406              ben@bencrump.com
 jeff@edwards-law.com
 SCOTT MEDLOCK           Antonio M. Romanucci (pro hac pending)
 State Bar No. 24044783  (Illinois ARDC No. 6190290)
 scott@edwards-law.com   Bhavani Raveendran (pro hac pending)
 DAVID JAMES             (Illinois ARDC No. 6309968)
 State Bar No. 24092572  Ian P. Fallon (pro hac pending)
 david@edwards-law.com   (Illinois ARDC No. 6332303)
                         ROMANUCCI & BLANDIN, LLC
 ATTORNEYS           FOR 321 N. Clark Street, Suite 900
 PLAINTIFFS       JAVIER Chicago, Illinois 60654
 AMBLER, SR., MARITZA Tel: (312) 458-1000
 AMBLER, AND J.R.A.      Fax: (312) 458-1004
                         aromanucci@rblaw.net
                         braveendran@rblaw.net
                         ifallon@rblaw,net

                                     ATTORNEYS FOR PLAINTIFF MICHELE
                                     BEITIA, FOR J.A.A.




                                             2
      Case 1:20-cv-01068-LY Document 15 Filed 12/22/20 Page 3 of 3




                             CERTIFICATE OF SERVICE

       By my signature above, I certify that a true and correct copy of the foregoing has
been served on all counsel of record through the Electronic Case Files System of the
Western District of Texas.


                                                    By     /s/ Jeff Edwards
                                                           Jeff Edwards


                          CERTIFICATE OF CONFERENCE

        By my signature below, I certify that I conferred with counsel for Defendants and
they are not opposed to the relief requested in this motion.


                                                    By     /s/ Jeff Edwards
                                                           Jeff Edwards




                                           3
